UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended April 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-14939 AMERICA’S CAR-MART, INC. (Exact name of registrant as specified in its charter) Texas 63-0851141 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No) 802 Southeast Plaza Avenue, Suite200 Bentonville, Arkansas (Address of principal executive offices) (Zip Code) (479)464-9944 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b)of the Act: Title of each class Name of exchange of which registered Common Stock, $.01 par value
